Citation Nr: 0521757	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from July 1978 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for the veteran's service-connected hypertensive 
vascular disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
May 2005, without waiver of RO consideration of the 
additional evidence.  The RO has not adjudicated the issue on 
appeal with consideration of this additional evidence.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In a June 2005 
letter, the Board asked the veteran to determine whether he 
wanted to waive RO consideration of the new evidence.  In 
response, the veteran, in July 2005, indicated that he wanted 
to have his case remanded to the AOJ for review of the new 
evidence.

In view of the foregoing, the case is hereby remanded for 
action as follows:

The RO must consider all additional 
evidence of record received since 
issuance of the supplemental statement of 
the case in September 2004, and 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




